July 15, 2011 BNY MELLON FUNDS TRUST BNY MELLON LARGE CAP STOCK FUND BNY MELLON INCOME STOCK FUND BNY MELLON MID CAP STOCK FUND BNY MELLON SMALL CAP STOCK FUND BNY MELLON U.S. CORE EQUITY 130/30 FUND BNY MELLON FOCUSED EQUITY OPPORTUNITIES FUND BNY MELLON SMALL/MID CAP FUND BNY MELLON INTERNATIONAL FUND BNY MELLON EMERGING MARKETS FUND BNY MELLON INTERNATIONAL APPRECIATION FUND BNY MELLON BOND FUND BNY MELLON INTERMEDIATE BOND FUND BNY MELLON INTERMEDIATE U.S. GOVERNMENT FUND BNY MELLON SHORT-TERM U.S. GOVERNMENT SECURITIES FUND BNY MELLON NATIONAL INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON NATIONAL SHORT-TERM MUNICIPAL BOND FUND BNY MELLON PENNSYLVANIA INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON MASSACHUSETTS INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON NEW YORK INTERMEDIATE TAX-EXEMPT BOND FUND BNY MELLON MUNICIPAL OPPORTUNITIES FUND Supplement to Prospectus dated December 31, 2010 (Class M and Investor shares) The following information supplements the information pertaining to each fund’s Class M shares contained in the section of the fund’s Prospectus entitled “Shareholder Guide—Buying, Selling and Exchanging Shares”: Class M shares of the fund are offered to unaffiliated investment companies approved by BNY Mellon Wealth Management. July 15, 2011 BNY MELLON FUNDS TRUST BNY MELLON LARGE CAP STOCK FUND BNY MELLON INCOME STOCK FUND BNY MELLON MID CAP STOCK FUND BNY MELLON SMALL CAP STOCK FUND BNY MELLON U.S. CORE EQUITY 130/30 FUND BNY MELLON FOCUSED EQUITY OPPORTUNITIES FUND BNY MELLON SMALL/MID CAP FUND BNY MELLON INTERNATIONAL FUND BNY MELLON EMERGING MARKETS FUND BNY MELLON INTERNATIONAL APPRECIATION FUND BNY MELLON BOND FUND BNY MELLON INTERMEDIATE BOND FUND BNY MELLON INTERMEDIATE U.S. GOVERNMENT FUND BNY MELLON SHORT-TERM U.S. GOVERNMENT SECURITIES FUND BNY MELLON NATIONAL INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON NATIONAL SHORT-TERM MUNICIPAL BOND FUND BNY MELLON PENNSYLVANIA INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON MASSACHUSETTS INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON NEW YORK INTERMEDIATE TAX-EXEMPT BOND FUND BNY MELLON MUNICIPAL OPPORTUNITIES FUND Supplement to Statement of Additional Information dated December 31, 2010 The following information supplements the information pertaining to each Fund’s Class M shares contained in the section of the Fund’s Statement of Additional Information entitled “How to Buy Shares”: Class M shares of the Fund are offered to unaffiliated investment companies approved by BNY Mellon Wealth Management.
